WOODLEY, Presiding Judge.
The offense is passing as true a forged instrument in writing; the punishment, 2 years.
Motion for new trial was overruled and notice of appeal given on November 27, 1961.
The record contains no bills of exception and no statement of facts.
An affidavit made by appellant on February 26, 1962, that he was destitute and unable to pay for a statement of facts, is not shown to have been presented to the trial judge.
The sentence recites that the appellant had been adjudged guilty of forgery. It is reformed so as to conform to the court’s charge, the jury’s verdict and the judgment, and show that he was adjudged guilty of passing a forged instrument.
As reformed, the judgment is affirmed.